DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN. 4,345,063 to North in view of USPN. 4,705,570 to Paul and US Pub No. 2008/0246177 to Baus.
Regarding Claims 1-2, 5-10, 12-16 and 20
North teaches a binder composition comprising (North, column 2, lines 52-62, column 3, lines 4-57)  a reaction product of urea and glyoxal of the claimed formula such as 4, 5-dihydroxyimidazolidin-2-one (Id., column 2, lines 1-35). North teaches that the pH may be 7 which overlaps the claimed range of from 6 to 8 (Id., example 1). North teaches that the composition further comprises one or more additional compounds such as flame retardants, and acid catalysts (Id., column 2, line 62- column 3, line 21). 
	North does not appear to teach that the composition includes a reducing sugar. However, Paul teaches a binder composition comprising a reducing sugar and derivatives of a reaction product of urea and glyoxal (Paul, abstract, Column 10, lines 6-14, Column 16, lines 30-39, column 4, lines 22-37, Column 10, lines 39-40, column 6, line 59- column 8, line 12). Paul teaches that the reducing sugar is selected maltose, which is a disaccharide comprising two monosaccharide units of dextrose (Id., column 4, lines 22-37). Paul teaches that these polyol binders are well known, react rapidly (Id., column 4, lines 21-37) and have remarkably beneficial properties (Id., column 3, lines 12-22). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of North and to further include the reducing sugar binder component of Paul, motivated by the desire to form a conventional composite with binders which are well known and understood, react rapidly and have remarkably beneficial properties, forming stronger and more stable composites.
	North does not appear to teach the inclusion of an organosilane compound. However, Baus teaches a binder composition comprising a crosslinkable urea reaction product wherein an organosilane is used as an adhesion promoter (Baus, abstract, claim 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of North and to include an organosilane as an adhesion promoter, motivated by the desire to form a conventional crosslinkable urea reaction product-based binder having enhanced adhesion performance.  
The prior art combination teaches that the sugar is included in an amount of 20-55 weight % and the urea is included in an amount of 3-60 weight % (Paul, column 9, lines 17-49). In order to find the molar ratio of the two components we must choose typical examples of each to find the molecular weight. Using maltose as the sugar and the structure of claim 6 as the crosslinking agent we get molecular weights of approximately 342 and 178g/mol respectively. Using a theoretical 100 grams of composition, we would then have approximate ranges of 0.06-0.16 mol of sugar to 0.02 to 0.33 mol of crosslinker. This produces molar ratios of crosslinker to sugar of 5.5:1 to 1:8 which lies within the claimed range of 1:4 to 1:10. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding the limitation of “comprising a reaction product of a urea compound and an aldehyde-containing compound,” and the limitations drawn to the specific urea and aldehyde components, this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the limitation of “for catalyzing a crosslinking reaction between the reducing sugar and the crosslinking agent,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Regarding Claims 3-4 and 17-18
	Although North teaches the inclusion of acid catalysts, North does not appear to specifically teach a sulfonic acid component. However, Baus teaches that suitable acid catalysts for crosslinking urea compounds or their reaction products include organic sulfonic acids such as p-toluene sulfonic acid (Baus, paragraphs [0031]-[0034]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the urea reaction product-based binder of North and to use p-toluene sulfonic acid as the acid catalyst, as taught by Baus, motivated by the desire to form a conventional urea-reaction product-based binder comprising a catalyst which is suitable and appropriate for catalyzing crosslinking between urea and urea-reaction products. 
Regarding Claims 11 and 19
The prior art combination teaches that starch may be included in conjunction with the sugar component (Paul, column 17, line 61- column 18, line 8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the prior art combination and to use a mixture of reducing sugar and starch as the polyol component motivated by the desire to successfully practice the invention of the prior art combination including all suitable variations thereof as taught by the prior art combination.  


Claims 1-7, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2008/0246177 to Baus in view of USPN. 4,705,570 to Paul. 
Regarding Claims 1-7 and 9-13
Baus teaches a binder composition comprising a crosslinkable urea reaction product wherein an organosilane is used as an adhesion promoter (Baus, abstract, claim 9). Baus teaches that the pH of the composition is between 4 and 8 which overlaps the claimed range of between 6 and 8 (Id., paragraph [0028]). Baus teaches that suitable acid catalysts for crosslinking urea compounds or their reaction products include organic sulfonic acids such as p-toluene sulfonic acid (Baus, paragraphs [0031]-[0034]). Baus teaches that the composition may include additional component such as flame retardants and cellulose/modified cellulose (Id., paragraph [0090], [0106]).
	Baus does not appear to teach that the polyol component is a reducing sugar. However, Paul teaches a binder composition comprising a reducing sugar polyol component and derivatives of a reaction product of urea and glyoxal (Paul, abstract, Column 10, lines 6-14, Column 16, lines 30-39, column 4, lines 22-37, Column 10, lines 39-40, column 6, line 59- column 8, line 12). Paul teaches that the reducing sugar is selected maltose, which is a disaccharide comprising two monosaccharide units of dextrose (Id., column 4, lines 22-37). Paul teaches that these polyol binders are well known, react rapidly (Id., column 4, lines 21-37) and have remarkably beneficial properties (Id., column 3, lines 12-22). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composition of Baus and to utilize as the polyol component the reducing sugar component of Paul, motivated by the desire to form a conventional composite with binders which are well known and understood, react rapidly and have remarkably beneficial properties, forming stronger and more stable composites.
The prior art combination teaches that the sugar is included in an amount of 20-55 weight % and the urea is included in an amount of 3-60 weight % (Paul, column 9, lines 17-49). In order to find the molar ratio of the two components we must choose typical examples of each to find the molecular weight. Using maltose as the sugar and the structure of claim 6 as the crosslinking agent we get molecular weights of approximately 342 and 178g/mol respectively. Using a theoretical 100 grams of composition, we would then have approximate ranges of 0.06-0.16 mol of sugar to 0.02 to 0.33 mol of crosslinker. This produces molar ratios of crosslinker to sugar of 5.5:1 to 1:8 which lies within the claimed range of 1:4 to 1:10. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding the limitation of “comprising a reaction product of a urea compound and an aldehyde-containing compound,” and the limitations drawn to the specific urea and aldehyde components, this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the limitation of “for catalyzing a crosslinking reaction between the reducing sugar and the crosslinking agent,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Applicant argues that the beneficial properties of Paul are not due to the polyol component, but the unique crosslinking agent. Examiner respectfully disagrees. Paul teaches that the crosslinking agent comprises a reaction product of a urea compound and an aldehyde-containing compound and that the preferred polyols react rapidly with glyoxal monourein-aldehydes (Paul, column 3, lines 12-22, column 4, lines 20-37). Applicant cites specific prior art teachings as being deficient, however this does not teach away from the combination of North with Paul or Baus and Paul. One of ordinary skill in the art would find it obvious to improve the binder composition of North or Baus with the saccharide component of Paul. The reaction products of North/Baus and Paul are substantially similar, therefore the polyol components of Paul would produce expectedly beneficial results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786